                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

DINO N. THEODORE                              )
and ACCESS WITH SUCCESS, INC.,                )
Plaintiffs                                    )       CASE NO.: 1:20-cv-307
                                              )
                v.                            )
                                              )
THE NORTHBRIDGE BUSINESS                      )
CENTER CONDOMINIUM                            )
ASSOCIATION,                                  )
Defendant                                     )
                                          COMPLAINT

       The plaintiffs bring this action to enforce Title III of the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. § 12182(b)(2), against the defendant, The Northbridge Business

Center Condominium Association (“Northbridge”). The plaintiffs, Dino N. Theodore and

Access with Success, Inc. (“AWS”) allege that Northbridge has violated Title III of the ADA.

The plaintiffs seek declaratory relief and an order that Northbridge remove architectural barriers

to wheelchair access in the common areas of a professional office park known as Northbridge

Business Center in Nashua, New Hampshire, a public accommodation that Northbridge owns

and operates.

                                            PARTIES

1.     The plaintiff, Dino N. Theodore, age 59, is paralyzed from the chest down and uses a

wheelchair for ambulation. He drives a car equipped with hand controls.

2.     Mr. Theodore resides 1305 Methuen Street, in Dracut, Massachusetts. He is a practicing

attorney who has been admitted to practice law in Massachusetts since 1993.

3.     Mr. Theodore is a qualified individual with disabilities within the meaning of all

applicable statutes, including the ADA, and is disabled within the meaning of the ADA in that he

is substantially limited in performing one or more major life activities, including but not limited
to walking and standing.

4.     The plaintiff, AWS, is a non-profit corporation organized and existing under the laws of

the Commonwealth of Massachusetts. Its members are able-bodied individuals and qualified

individuals with disabilities as defined by the ADA.

5.     The individually named plaintiff, Dino N. Theodore, is a member and a director of AWS.

Members of AWS are predominantly qualified individuals with disabilities within the meaning

of the ADA and all other applicable federal and state statutes.

6.     AWS is a civil rights group organized for charitable and educational purposes by

individuals with disabilities to advocate for the integration into society of disabled persons and

equal access to all services, activities, programs, resources and facilities available to non-

disabled persons. Its members are predominantly, but not exclusively, individuals with various

physical disabilities impairing mobility, speech, vision, and hearing. One of the primary purposes

of AWS is to assure that private places of public accommodation are accessible to, and usable by

persons with disabilities. AWS seeks to send a clear message that segregated services and

inaccessible public accommodations are against the law and should not be tolerated.

7.      Title III of the ADA permits private individuals, such as Mr. Theodore, to bring lawsuits

in which they can obtain court orders to stop discrimination on the basis of disability.

8.     AWS and its members have suffered direct and indirect injury as a result of the

defendant’s actions or inactions as described herein. AWS also has been discriminated against

because of its association with Dino Theodore and his claims. The defendant’s failure to comply

with the ADA adversely affects the organizational purpose of AWS.




                                                  2
9.       The defendant, Northbridge, was created by the recordation of condominium instruments

pursuant to RSA 356-B. Northbridge is a unit owners’ association within the meaning of RSA

356-B.

10.      Northbridge has a principal address of 74-76 Northeastern Boulevard, Nashua, New

Hampshire.

11.      Professional offices of health care providers occupy the majority of condominium units at

Northbridge Business Center. The medical offices and other professional service establishments

at Northbridge Business Center are places of public accommodation. 28 C.F.R. Part 36 § 36.104.

12.      Northbridge is a public accommodation because it is a private entity that owns, leases (or

leases to), or operates a place of public accommodation.” 28 C.F.R. Part 36 § 36.104.

                  SYNOPSIS OF A CAUSE OF ACTION UNDER THE ADA

13.      Congress enacted the ADA in 1990 to remedy widespread discrimination against disabled

individuals. In studying the need for such legislation, Congress found that “historically, society

has tended to isolate and segregate individuals with disabilities, and, despite some

improvements, such forms of discrimination against individuals with disabilities continue to be a

serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2)

14.      Congress found that the many forms such discrimination takes include “outright

intentional exclusion” as well as the “failure to make modifications to existing facilities and

practices.” 42 U.S.C. § 12101(a)(5)

15.      After thoroughly investigating the problem, Congress concluded that there was a

“compelling need” for a “clear and comprehensive national mandate” to eliminate discrimination

against disabled individuals and to integrate them “into the economic and social mainstream of

American life.” S. Rep. No. 101-116, p. 20 (1989); H. R. Rep. No. 101-485, pt. 2, p. 50 (1990).



                                                  3
16.    The ADA provides, “No individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a)

17.    In order to make a prima facie case under Title III of the ADA, a plaintiff must prove that

(1) he has a disability, (2) defendant’s’ facility is a place of public accommodation, (3) and he

was denied full and equal treatment because of his disability.

18.    The ADA’s public accommodations provisions also permit an individual to allege

discrimination based on a reasonable belief that discrimination is about to occur.

19.    A plaintiff with a disability need not engage in the “futile gesture” of attempting to gain

access to each and every feature of a facility or place of public accommodation where access

barriers are known to exist and where the owner or operator does not intend to comply with the

provisions of the ADA. 42 U.S.C. § 12188(a)(1)

20.    As alleged more specifically below, Northbridge Business Center is not in compliance with

the ADA and with the 2010 ADA Standards.

                                 JURISDICTION AND VENUE

21.    The Court has primary jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and §

1343 in that this action arises under the laws of the United States and the defendant is subject to

personal jurisdiction.

22.    Venue is proper in this Court under 28 U.S.C. § 1391, the claim having arisen in the State

of New Hampshire.




                                                  4
      COUNT I - VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

23.    Mr. Theodore’s daughter, Christina Theodore, is a patient of New England Periodontics,

76 Northeastern Boulevard, Suite 34A, at Northbridge Business Center.

24.    On February 11, 2020, Mr. Theodore gave his daughter a ride to her scheduled

appointment with New England Periodontics. He intended to accompany her. Her periodontist

had advised her not to drive following this appointment.

25.    On February 11, 2020, Mr. Theodore was effectively barred from entering New England

Periodontics or, for that matter, any other interior part of Northbridge Business Center. He

waited for his daughter outside in his car during her appointment because the following

architectural barriers prevent full and equal wheelchair access to the services and

accommodations offered at Northbridge Business Center:

       a.      An absence of accessible car and van parking spaces (Standard 208.2 and
               Standard 502);

       b.      An absence of wheelchair-accessible parking spaces that are located on the shortest
               accessible route to the accessible building entrances that the accessible parking
               spaces are intended to serve (Standard 208.3.1);

       c.      An absence of clearly marked access aisles contiguous to accessible parking spaces
               as required by Standard 502.3;

       d.      An absence of above ground signs identifying accessible parking spaces as required
               by Standards 216.5 and 502.6;

       e.      The absence of the minimum number of required car and van accessible parking
               spaces (Standard 208.2);

       f.      The absence of accessible curb cuts in locations adjacent to accessible parking
               spaces and the overall lack of an accessible route from accessible parking spaces to
               accessible building entrances within Northbridge Business Center (Standard 402
               and Standard 206.2.2);

       g.      The absence of properly designed and sloped ramps on the sidewalks of
               Northbridge Business Center (Standards 208, 405 and 406);



                                                 5
        h.      The absence of accessible building entrances (Standard 404);

26.     The above listing is not to be considered all-inclusive of the barriers, conditions or

violations that exist at the defendant’s place of public accommodation. The plaintiffs require an

inspection of Northbridge Business Center to identify all of the architectural barriers that violate

the ADA.

27.     Mr. Theodore lives within a half-hour’s driving distance of Northbridge Business Center.

His daughter continues to have periodontic appointments there and she will need his assistance to

provide rides home. Mr. Theodore also would like to be able to become a patient of New

England Periodontics, if necessary, or of any other medical provider at Northbridge Business

Center. As such, he is likely to return to Northbridge Business Center.

28.     Northbridge has discriminated against Mr. Theodore and AWS and others with

disabilities, by denying them access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of Northbridge Business Center, as

prohibited by 42 U.S.C. § 12182, et seq., and Northbridge will continue to discriminate against

the plaintiffs and others with disabilities unless and until it is compelled to remove all physical

barriers that exist at its facility, including those specifically set forth herein, and make the

facilities at Northbridge Business Center, accessible to and usable by persons with disabilities,

such as Dino Theodore and the members of AWS.

29.     Mr. Theodore reasonably expects that he will return to the Northbridge Business Center,

but he continues to be denied meaningful and equal access to it due to architectural barriers to

wheelchair access.




                                                   6
30.    Mr. Theodore suffered an injury in-fact as a result of the defendant’s non-compliance

with the ADA. His expectation to visit Northbridge Business Center in the future creates a real

and immediate threat of future harm.

31.    The defendant has failed to adopt adequate non-discrimination policies and has failed to

modify its policies to accommodate disabled persons.

32.    The defendant has failed to take those steps that may be necessary to ensure that

individuals with disabilities are not excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of reasonable accommodations at

Northbridge Business Center.

33.    The defendant has denied persons with disabilities, such as Mr. Theodore, an opportunity

to participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations at Northbridge Business Center that are equal to that afforded to non-disabled

persons.

34.    The defendant has failed to implement a plan to remove architectural barriers to

wheelchair access at Northbridge Business Center.

35.    With respect to altered facilities under the ADA, discrimination constitutes “a failure to

make alterations in such manner that, to maximum extent feasible, the altered portions of the

facility are readily accessible to and usable by individuals with disabilities, including individuals

who use wheelchairs.” 42 U.S.C. § 12183(a)(2)

36.    On information and belief, Northbridge Business Center has undergone alterations, such

that including accessible features was mandatory, but Northbridge did not include accessibility

features in the renovations.




                                                   7
37.       If Northbridge never altered Northbridge Business Center within the meaning of the

ADA, Northbridge nonetheless would be required to remove architectural barriers to wheelchair

access to the extent that such modifications would be “readily achievable.”

38.       Contrary to a popular misconception, “grandfathering” is not operative in any part of

Title III of the ADA. The “readily achievable” standard is the operative standard. There is no

absolute exemption based on the age of a building.

38A.      Under 42 USC § 12181(9) the term “readily achievable” means “easily accomplishable

and able to be carried out without much difficulty or expense.”

39.       The “readily achievable” requirement is based on the size and resources of the entity.

Larger places of public accommodation are expected to take a more active role in removing

barriers than less substantial places of public accommodation.

40.       Barrier removal is an ongoing obligation. A place of public accommodation is expected

to remove barriers as resources become available.

41.       Despite having available resources, Northbridge has not engaged in readily achievable

barrier removal at Northbridge Business Center on an ongoing basis.

42.       The actions and initiatives that the defendant has failed to undertake in order to make

Northbridge Business Center accessible to persons with disabilities are actions and initiatives

that would be readily achievable, required by law, and would greatly assist persons with mobility

disabilities at minimal expense to the defendant.

43.       The defendant’s conduct constitutes ongoing and continuous violations of the ADA and,

unless restrained from doing so, the defendant will continue to violate the ADA. Said conduct,

unless enjoined, will continue to inflict injuries for which the plaintiffs have no adequate remedy

at law.



                                                   8
44.    The declaratory and injunctive relief requested herein will redress the plaintiffs’ injury.

WHEREFORE, the plaintiffs pray for:

i.     A declaratory judgment that at the commencement of this action that Northbridge was in
       violation of the specific requirements of Title III of the ADA described above, and the
       relevant implementing regulations of the ADA, in that Northbridge has taken no readily
       achievable action to bring Northbridge Business Center into ADA compliance;

ii.    A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
       36.504(a) that orders Northbridge to take all steps necessary to bring Northbridge
       Business Center into compliance with the requirements of the ADA, and its
       implementing regulations;

iii.   An order that the Court shall retain jurisdiction for a period to be determined to ensure
       that Northbridge has adopted and is following an institutional policy that will in fact
       cause them to remain fully in compliance with Title III of the ADA;

iv.    Payment of costs of suit;

v.     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
       § 36.505, including costs of monitoring Northbridge’s compliance with the judgment;
       and

vi.    The provision of any other relief the Court deems just, equitable and proper.

                                              Respectfully submitted,
                                              The Plaintiffs, DINO THEODORE, et al.,

                                              By their Attorneys,


                                              /s/Nicholas S. Guerrera
                                              Nicholas S. Guerrera, NH BAR ID 6520
                                              Shaheen, Guerrera & O’Leary, LLC
                                              Jefferson Office Park
                                              820A Turnpike Street
                                              North Andover, MA 01845
                                              (978) 689-0800
Dated: March 4, 2020                          nguerrera@sgolaw.com




                                                 9
